Citation Nr: 0528090	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher rating than 20 percent for 
degenerative changes of the lumbosacral spine with a 
herniated nucleus pulposus at L5-S1.  


WITNESSES AT HEARING ON APPEAL

Appellant, E.D., D.C.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from May 1996 to 
January 2000. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied an increased rating from 10 percent for 
a lumbar strain.  Thereafter, in a May 2003 rating decision, 
the RO increased the veteran's rating to 20 percent effective 
December 9, 2002, and recharacterized the issue as 
degenerative changes of the lumbosacral spine with a 
herniated nucleus pulposus at L5-S1.  Thus, the issue on 
appeal is entitlement to an increased rating from 20 percent 
for degenerative changes of the lumbosacral spine with a 
herniated nucleus pulposus at L5-S1.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the veteran's August 2004 hearing, she testified that she 
was recently treated at Hillendale Medical Center by Dr. 
Vicks, and that she also received treatment at the Atlanta VA 
Medical Center (page 6).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support her claim includes the procurement of 
medical records to which the veteran has referred.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  Accordingly, the veteran's 
treatment records from Hillendale Medical Center, as well as 
all treatment records from the Atlanta VA Medical Center for 
the period beginning December 2002 should be obtained.  

It is noted that the schedular criteria by which back 
disorders are rated changed during the pendency of the 
veteran's appeal. See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; See also 68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective September 26, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
Therefore, adjudication of the increased rating claim for the 
service-connected low back disability must include 
consideration of both the old and the new criteria.  
VAOPGCPREC 3-2000.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  

For that reason, the veteran's claim must be remanded for 
consideration of her claim under the new diagnostic criteria.  
As the United States Court of Appeals for Veterans Claims 
(Court) noted in Massey v. Brown, 7 Vet.App. 204 (1994), 
rating decisions must be based on medical findings that 
relate to the applicable rating criteria.   Although the 
veteran was afforded a VA examination in February 2003, the 
examination was not complete enough for rating purposes.  
Accordingly, pursuant to Massey, the veteran's claim must be 
remanded for another VA examination that takes into account 
the new criteria.  

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  A VCAA letter 
was sent to the appellant in December 2002, and pursuant to 
38 C.F.R. § 3.159, the letter informed the veteran of the 
information and evidence needed to prove her claim for an 
increased rating for a low back disability.  However, the 
letter did not tell the veteran which information and 
evidence, if any, the claimant is required to provide to VA, 
and which information and evidence, VA is required to 
provide.  The letter also did not request that the appellant 
provide any evidence in her possession that pertained to her 
claim.  Therefore, the veteran's claim must be remanded for 
issuance a VCAA letter that tells the veteran of the 
information and evidence needed to prove her claim for an 
increased rating for a low back disability.  Accordingly, her 
claim must be remanded so that he can be provided notice as 
required in written format.  

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  Send the appellant a VCAA letter, 
which provides the notices required under 
the relevant portions of the Veterans 
Claims Assistance Act of 2000 (VCAA) and 
its implementing regulations. See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. 
§§ 3.102, 3.159.  The appellant and her 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of an increased rating for a low 
back disability, which information and 
evidence, if any, the claimant is 
required to provide to VA, and which 
information and evidence, VA is required 
to provide.  The appellant should also be 
requested to provide any evidence in her 
possession that pertains to her claim.  

2.  Take the appropriate steps to obtain 
the veteran's treatment records from Dr. 
Vicks at the Hillendale Medical Center, 
as well as all treatment records from the 
Atlanta VA Medical Center for the period 
beginning December 2002.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's low 
back disability.  The claims folder 
should be made available for the examiner 
to review in conjunction with the 
examination.  The examiner should provide 
diagnoses of all disorders of the 
veteran's low back and should discuss the 
etiology of all diagnosed disorders.  The 
examination report should include 
responses to the following medical 
questions:

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation, and what constitutes 
normal range of motion of the lumbar 
spine for the movements listed 
above?

b.  Does the veteran have ankylosis 
of the lumbar spine?
 
c.  Is there any listing of the 
lumbar spine?

d.  Is there a positive 
Goldthwaite's sign?

e.  Is there marked limitation of 
forward bending in the standing 
position?

f.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

g.  Is there any abnormal mobility 
on forced motion?

h.  Is there narrowing or 
irregularity of joint space?

i.  Does the veteran have 
intervertebral disc disease, and if 
she does, please describe the 
severity and any neurological 
findings?  

j.  If the veteran does have 
intervertebral disc disease, please 
describe any associated objective 
neurological abnormalities that the 
veteran has of the low back, 
including whether the veteran has 
bowel or bladder impairment.  

k.  If the veteran does have 
intervertebral disc disease, please 
describe the number of 
incapacitating episodes (defined as 
a period of acute signs and symptoms 
requiring bed rest and treatment by 
a physician) of the low back the 
veteran has had due to her 
degenerative disc disease in the 
past year, and describe how long 
each one lasted. 

l.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

m.  Does pain significantly limit 
functional ability during flare-ups 
or when the low back is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

4.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  Ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim.   
If any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  Thereafter, readjudicate the 
appellant's claim of entitlement to an 
increased rating for degenerative changes 
of the lumbosacral spine with a herniated 
nucleus pulposus at L5-S1 from 10 percent 
disabling.  The appellant's claim should 
be considered under both the old and new 
rating criteria.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, she should be provided 
a supplemental statement of the case 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M.E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

